Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 1 of 16




                                                                                       N''=

                        U N IT E D ST A T E S D IST R IC T C O U R T
                        SO U T H E R N D IST R IC T O F FLO R ID A
                                                                        FILED By P G          D c.
                                                                                               .




                                                                            02T 2F 2022
                              C ase N o: l:12-C R -600 16- K M W             AN
                                                                            Cuskx
                                                                                Et)l'lo
                                                                            S.D.OFFI
                                                                                      sm
                                                                                       Btlm
                                                                                   A.-MIAMI
                                                                                   .




 U N ITED STA TE S O F A M ER IC A
                                          ,

                      f-'/ai/?/l
                               ff



JA M ES PR IC E   .


      Defendant.


          D EF EN D A N T 'S M O T IO N T O T E R M IN A T E C O U N S
                                                                      EL

      C O M ES N O W      ,    Jam es Price (ttthe D efendant''), and files this his
                                                                                ,

m otion to term inate the representation of Jorge D el V illar
                                                              , Esq., as counsel
    the D efendant. B ased on the facts set forth below
                                                                   ,   the D efendant
respectfully m oyes th is C ourt for the entr
                                             y of an order               G R A N T the
term ination of counsel.
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 2 of 16




                        1.    STA T E M E N T O F FA C T S



            C ounse1 for the D efendant- Jorge D el V illar, E sq.,is a m em ber in

good standing of the Florida Bar A ssociation (Fla B ar. N o. 22802 and the
                                                        .




 Southern D istrict ofFlorida)  .




            A 11costs and fees for counsel's representation in this m atter w    ere

pre-paid prior to the com m encem ent of litigation.



            Prior to the filing of any pIeading        counsel M r. Price and his
                                                              ,


w ife provided M r D el V illar w ith confidentia1 docum ents including m edical
                   .


                                                                                         %
records, activity sum m aries, and status reports under rrjv//cgc     .




           P1-ior to the filing of any pleading by counsel            P rice and his e
                                                             ,


w ife conferred w ith M r D el V illar via telephone and em ail C ounsel w as
                          .
                                                                  .



provided a detai1ed docum entthat eontained the status of relevant and related

eases and clear w ritten directive to M r D el V iIlar, under the F la B ar A ss'n.
                                         .                                .



rules of ethicalconduct, of the pleadings to be filed by counsel in this m atter
                                                                                   .
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 3 of 16




               W i//?o ttt a??thorizat?'on, and in vio1ation of the F 1a B ar A ss'n.
                                                                                    .



 rules,eounsel disclosed privileged and highly confidential inform ation .



        6.     W ithtputa1/thorization, and i1-1v iolation at the F la. B ar A ss'n ru1es,

 M r. D e1 V illar used docum ents,
                                            research, and inform ation,paid for
 dijj-à?rentcl/enti??a differe/-
                               ?/caxe,in the representation ofM r Price.    .




               C ounse1 w as directed verbally, and in w riting,to provide draff of

alI pleadings to his client for review and approvalPRIO R to the filing of any

pleadings before this C ourt       .




       8.     M r.D el V illar failed a facially deficient m otion gEC F N o 217jI      .



w ithout the D efendant's review or approvaland in direct contravention of th
                                                                                            e

D efkndant's express w ritten directive         .




       9.     C ounsel failed to file the clear and com p el1ing evidence

possession          support            the elaim s in the D efendant's M otion

C om passionate R elease The dOcum ents provided to and in M r D e1 V illar's -.
                              .                                                '
                                                                               *.




       Even counsel-selectronic t5Iingofthe motion IECF No.2l71wasdetscientandrequiredthe
elerk ofCourtto correctcotlnsel'serrors. See EC F No.2l8.
                                                3

                                                                                                @
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 4 of 16




 possession included :        368-pages of certified m edical reeords form

 M em orial H ealth System that docum ented the D efendant's life-threatening .

 respiratory infection,lC U treatm ent, and the use of ttlast line''drugs gAvelox

 and M axipi143ej     save the D efendant's life; (2) A velox/M axipim e drug
 inform ation; (3) C D C, N lH , and other accredited scientific evidence

 support of each of the yi'vc       cop?orbiditie.
                                                 5' that place M r. Price in the
 highest-risk category for serio us com plications or death from C O V lD 19;and
                                                                            -




(4)sensitive law enforcem entinform ation regarding the D efendant      .




            T he p lead ing filed by M r D el V illar in this m atter w as facially
                                        .




deficient and fell below the professional standards of counsel in view of the

quantum of relevant evidence know n and available to counselat the tim e        .




            M r.D e1 V i1lar w as professionalnegligent in his failure to com ply

w ith law fuland ethicaldirectives form his client to file a R ep ly to the U nited

States M em orandum in O pposition, to correct factual inaccuracies by the

g()vernm ent.
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 5 of 16




                          T E R M IN A T IO N O F C O U N SE L



            'rhe D efendant retained counsel in this m atter for the express '

 benefit of professionally com petent counsel M r. D el V illar accepted pre-
                                                .




 paym ent of cost and fees in exchange for filing a properly form atted and

 adequately supported m otion            co1
                                           -14passionate release/reduction

 sentence. The m otion w as to be based on M r Price's individualized and '
                                                    .
                                                                                    #


 specifie       factors related       the novel Coronavirus (SA RS-COV-Z
pneum onia)and CO VID-19.


            The pre-paid cost and fees w ere based on the fact that M r. Price

had;(1) already com plied w ith the w ritten request requirem ent of 18 U .S.C .
                                                                                  *' %

                                          had lapsed w ithout action by W arden

Sylvester Jenkins'
                 ,       eopies of the request sent to W arden Jenkins to

substantiate the filing of sueh requests w ith the w arden w ere provided to

eounsel;(4)an affidavitfrom the D efendant'sw ife attesting to herem ailand
te1ephone request to the prison w as provided to counse1'
                                                        , (5)certified copies
of the D efendant's m edieal records from M em orial H ealth System w ere

provided to counsel;(6)a detailed case history and an agreed upon attorney-
client strategy for the pleading to be filed in this case.
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 6 of 16




                 Instead, upon receipt of the pre-paid cost and fees, M r.D el V i1lar e

 becam e nearly com pletely unresponsive.C ounselrefused to accept telephone

 caIIs from the D efendant and refuse to respond to any of the D efendant's

 em ai1 or w ritten com m unication sent via eertified m ail. See Exhibits LCA ''and

 ktjj55



                 A fter m ore than six           w eeks of unansw ered requests from the

D efendant, M r. Price w as inform ed that M r D el V il1ar had, w ithout
                                                                 .




authorization, disclosed sensitive Iaw enforcem ent inform ation that placed .-.

the life, safety ,and hea1th of M r. Pricep law enforcem ent agents, and others

in jeopardy.


                 D espite prior agreem ent and num erbus adm onishm ents that no
                                                                                                #
pleadings w ere to be filed w ithout the D efendant's concurrence and

authorization, M r. D el V illar filed a faeially deficient m otion before this

C ourt 2




          Counselneithernotified norpl
                                     -ovided a copy ofthe deticientpleading to M r. Price.Thc
Detkndantwasonly notilsed oftheGling wllenhereceivedtlle-èNoticeofGling Error''yECF No 2181
tbrln the C lerk ofCoul-t.
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 7 of 16




                                                                  Price sent certified

 letter to M r. D el V il1ar d irecting him to am end the deficient m otion w ith the .

 speeifie faets and evidenee neeessary to support the claim s set forth in this

 m otlO n .




       18. O n A ugust 4,2020,M r.Priee reeeived a tw o (2) sentence letter
 form M r.Del Villar thatint-orm ed him of this C ourts Order gECF N o.22lj %
 denying the m otion,and requestthe D efendant's guidance on how to proceed          .




 The D efendantnoted w ith great irony thatthis C ourt eited the exactw eakness .

 ln      order, ineluding the eitation of U nited States )7 Zukerm an,
                                                              .                    IS #

 previous letter to co unselp /-1or to the issuance of the order of den ial.



              ln sum , no counsel is better than bad counsel. B ased on the facts '
                                                                                  ,

 and circum stances above,it is notpossible for M r.Price to receive the benefit .

of professional counsel form M r.D el V illar, and counsel's representation of

the D efendant should be term inated forthw ith   .




       20. M oreover, in view            counsel's deficient perform ance and

 egregious violations of the F la. Bar A ssn's rules,the D efendant has m oved '

to initiate m alpractiee proceedings before the Fla.Bar A ss'n.
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 8 of 16




                              111. C O N C LU SIO N

                                                                                     *



            T he (ronduet of c:ounsel in this m atter w as deficient to the point of '

 m a1practice.T he evidence of counsel's m alpractice w as dem onstrated by and

 through M r. D e1 V il1ar's breaches of attorney-client privilege, the attorney-    .



 client agreem ents,his refusalto com m unicate w ith h is client upon receipt of '

 paym ent, and his filing of an error ridden,facially deficient m otion.

                                                                                     *



            The Defendantwasprejudiced in thism atterwherethisCourtwas
 unable     reach     decision favorable        M r. Price        life-threatening

 circum stance because counseldeprived itofthe requisite facts and supporting

 inform ation.
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 9 of 16




      W H E R E F()R E ,     view of the forgoing statem ent of points and

 authorities,the 1)efendant respectfu lly m oves this C ourt for the entry of an

 O rder to G RA N T the m otion to term inate counsel.




D ated :Septem be1-30,2020

                                         Respectfully Subm itted,

                                                          Digitally signed by
                                          Jam es          Jam es Price
                                                          Date:2020.09.30
                                          Price           14:12:50 -04'00'
                                          '
                                          s.Jam es Price
                                         U SM N o.98922004
                                         FederalC orrectional Institution
                                         P.O .B ox 779800
                                         M iam i Florida 33 l77-9800
                                         T el.:305-259-2 150
                                         Fax.:30 5-259-2383
                                         Em ail:PriceJam esE@ out1ook.com
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 10 of 16




                       E xhibit
                                   A
    Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 11 of 16
                                                               USPS.com@ -USPS Tracklpgl Results

          ALERT:DUE TO LIM ITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONW IDE CO ...


    U s ps Trackinge                                                                                               FAQS>


                                                   Track Another Package +




    Tracking Num ber:70170530000020479744                                                                        Rem ove X


   Youritem w as delivered to an individualatthe address at 1:19 pm on July 27, 2020 in M IAM I,FL
   33146.


                                                                                                                         'T7
                                                                                                                         (D
                                                                                                                         CD
     W D elivered                                                                                                        (D.
                                                                                                                         W
                                                                                                                         m
                                                                                                                         O
   July 27,2020 at1:19 pm                                                                                                ;K'
   Delivered,Leftwith lndividual
   MIAM I,FL 33146
   G et Updates w



       Text& Em ailU pdates


       Tracking H istory


       July 27,2020,1:19 pm
       Delivered,Leftwith Individual
       M IAM I,FL 33146
       Youritem w as delivered to an individualatthe address at 1:19 pm on July 27, 2020 in M IAM I,FL 33146.



       July27,2020,7:57 am
       OutforDelivery
       M IAMI,FL 33146



https://tools.usps.com/go/TrackconfirnlActlon?tRef=fullpage&tLc=z&textz8777r&tLabels=7ol7os3ooooozo47g74/o/ozc
     Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 12 of 16

        July 27,2020,7:46 am
        Arrived atUnit
        M IAM I,FL 33146


        July26,2020
        ln Transitto NextFacility



        July 23,2020,11:46 pm
        Arrived atUSPS RegionalFacility
        M IAM IFL DISTRIBUTION CENTER




        product Inform ation                                                                                    W



                                                                See Less >
                                                                                                                     'n
                                                                                                                    O
                                                                                                                    O
                                                                                                                    (7'
                                                                                                                    û)
                                                                                                                    O

                                  C an't find w hat you're Iooking for?
                          Go to ourFAQS section to find answers to yourtracking questions.


                                                                    FAQ S




https://tools.usps.com/go/TrackconfkrmAction?tRef=fullpage&tLcrz&textz8777=&tLabelsc7ol7o63ooooozo47g744o/ozc
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 13 of 16




                       E xhibit
                                   B
       Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 14 of 16
                                                                USPS.com@ -USPS Tracklng@ Results
            ALERT;STAY UPDATED ON POST OFFICE CLOSURES AND SERVICE IM PAC
                                                                                                           TS DUE TO SEVER...

       U S PS Trackinge                                                                                                     FAQSy


                                                    Track AnotherPackage +




     Tracking N um ber:70170530000020479867                                                                              Rem ove X

     Your item w as delivered to an individualatthe address at10:15 am on August1
     33158                                                                       , 2020 i
                                                                                        n M IAM I,FL
              .




                                                                                                                                 m
      e Delivered                                                                                                                (D
                                                                                                                                 0.
                                                                                                                                 =
     August1,2020 at10:15 am                                                                                                     û)
     Delivered,Leftw ith lndividual
     M IAM I,FL 33158
     G et Updates w



        Text& Em ailupdates                                                                                                 >


        Tracking H istory                                                                                                   M


       August1,2020, 10:15 am
       Delivered,Leftwith Individtla!
       M IAM I,FL 33158
       Youritem w asdelivered to an individualatthe address at10:15 am on August1
                                                                                 , 2020 i
                                                                                        n M IA M I, FL 33158.


       August1,2020,3:29 am
       Departed USPS RegionalFaciji
                                  ty
       M IAM IFL DISTRIBUTION CENTER



httpsg//tools.usps.com/go/TrackconfirmAction?tRefcfullpagedtLcczdtextz8777=dtLabel
                                                                                 s=7ol7os3ooooozo47g867ogzc&tABtcfalse
     Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 15 of 16
 9/23/2020
        July31,2020
        ln Transitto NextFacility


        July 25,2020,12:55 am
        Arrived atUSPS RegionalFacility
        M IAM IFL DISTRIBUTION CENTER




        Product Inform ation                                                                                                W



                                                                See Less %




                                   C an'tfind w hat you're Iooking for?
                                                                                                                                m
                                                                                                                                &
                           Go to ourFAQS section to find answers to yourtracking questions.                                     O
                                                                                                                                (D.
                                                                                                                                (7'
                                                                                                                                %
                                                                                                                                D
                                                                                                                                ;N'

                                                                     FAQ S




httpst//tools.usps.com /go/TrackconfirmAction?tRef=fullpage&tLc=z&textz8777c&tLabelscTol7os3ooooozo47g867o/ozc&tABt=faqse
Case 0:12-cr-60016-KMW Document 223 Entered on FLSD Docket 10/05/2020 Page 16 of 16




                                                                                      '
                                                                                      .




      %. g 'j,y
      >    çy
             eq
              A
                  *.o

                    û*
                        *
                    xiàl,l
